Citation Nr: 0117910	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-00 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.  The veteran died on July [redacted], 1999.  The appellant is 
the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the issue 
on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
her claim.

2.  The veteran's service-connected post-traumatic stress 
disorder (PTSD) contributed to the coronary artery disease, 
which was the cause of his death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death are met.  38 U.S.C.A. §§ 1110, 
1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310, 
3.312 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has not alleged 
that there are any relevant records that may be obtained 
which have not already been associated with the claims 
folder.  The appellant has been informed of the evidence 
necessary to substantiate the claim on appeal in the 
statement of the case and the supplemental statements of the 
case.  The Board accordingly finds that the duty to assist 
the appellant has been satisfied.

The appellant contends that service-connected disability was 
a principal or contributory cause of the veteran's death and 
that service connection for the cause of the veteran's death 
is warranted.  The appellant specifically contends that the 
veteran's post-traumatic stress disorder contributed to the 
coronary artery disease, which was among the listed causes of 
his death.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2000).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2000).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2000).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2000).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2000).

The evidence shows that the veteran died on July [redacted], 1999.  
The death certificate lists the causes of death as myocardial 
infarction, coronary artery disease, and diabetes mellitus.  
At the time of his death, the veteran had established 
entitlement to service connection for post-traumatic stress 
disorder, evaluated as 70 percent disabling; for residuals of 
frostbite of the hands to include arthritis, evaluated as 20 
percent disabling; for varicose veins of the left leg, 
evaluated as 10 percent disabling; and for hemorrhoids, 
evaluated as 10 percent disabling.  The veteran had also 
established entitlement to total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (2000).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (2000).  Service 
connection may also be established for a chronic disease 
manifested to a compensable degree within a presumptive 
period following separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (2000).  Cardiovascular-renal disease 
(including hypertension) and diabetes mellitus are a chronic 
diseases with a presumptive period of one year.  38 C.F.R. 
§§ 3.307, 3.309 (2000).

Furthermore, a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306 (2000); 38 U.S.C.A. § 1153 
(West 2001).

The United States Court of Appeals for Veterans Claims has 
held that when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected disability, service connection shall be 
established and the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to that aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The evidence includes a December 1999 letter from Steven S. 
Levine, M.D., in which he states that he had treated the 
veteran "for many, many years."  The physician relates that 
the veteran suffered his adult life with post-traumatic 
stress disorder related to his time in the armed forces and 
the physician believed that significant disability was 
secondary to that condition.  The veteran continued to 
display behavior related to post-traumatic stress disorder up 
to his last hospitalization.  Just prior to that he had been 
admitted to a nursing home and the covering physician 
documented that he continued to suffer from post-traumatic 
stress disorder.  The physician stated that although the 
cause of his eminent death was related to his severe 
vasculopathy, coronary disease, and congestive failure, that 
fact by no means precluded that he suffered from post-
traumatic stress disorder at the time of his death.  The 
physician opined that, "Certainly, all the above condition 
would be exacerbated by [the veteran's] PTSD."

The RO obtained an opinion from a VA physician in April 2000.  
That physician noted that the relationship between PTSD and 
coronary artery disease was controversial.  However, the 
physician pointed out that the veteran had many risk factors 
for heart disease, and concluded that it was highly unlikely 
that his PTSD played a "significant" role in the 
development or progression of the atherosclerotic coronary 
artery disease, which lead to the veteran's death.

In October 2000, Dr. Levine, related that he was sure that 
the veteran's stress and related symptoms lead to some 
percentage of his cardiovascular disease and his eventual 
demise.  The physician cited two medical journal articles in 
support of this conclusion.  The physician acknowledged that 
the veteran had other risk factors for coronary disease, but 
concluded that he was "in complete comfort" saying that 
some percentage of the veteran's cardiovascular condition and 
his demise were related to PTSD.

The opinions of the VA and private physician are in apparent 
conflict.  While VA does not have a "treating physician 
rule" that would automatically give greater weight to the 
opinions of a treating physician, White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001), it is significant that Dr. Levine had 
an opportunity to observe the veteran's symptoms and the 
impact of PTSD on the fatal heart disease.  Dr. Levine was in 
a position to observe that the veteran exhibited symptoms of 
PTSD throughout the latter part of his life.  Dr. Levine also 
cited medical literature in support of his conclusions.  The 
VA physician did not provide a basis for the conclusion that 
PTSD played no significant role in the veteran's fatal heart 
disease.  For these reasons, the Board finds that Dr. 
Levine's opinions carry more probative weight than the 
opinion of the VA physician.

Dr. Levine's opinion is to the effect that the veteran's 
nonservice-connected coronary artery disease, which is listed 
on the death certificate as the cause of his death, was 
exacerbated during his lifetime by his service-connected 
post-traumatic stress disorder.  Therefore, pursuant to the 
Court's holding in Allen, service connection could properly 
be established for that degree of aggravation (but only that 
degree) of the nonservice-connected coronary artery disease 
by the service-connected post-traumatic stress disorder.  
Thus, the portion of the fatal coronary artery disease which 
was due to aggravation could be considered a service-
connected disability.  Where a service-connected disability 
is a principal cause of the veteran's death, service 
connection can be established for the cause of the veteran's 
death.  In the alternative Dr. Levine's opinions must be read 
as saying that PTSD was a contributory cause of death, in 
that it contributed to the severity of the fatal heart 
disease.

Accordingly, the Board finds that the criteria for 
entitlement to service connection for the cause of the 
veteran's death are met, and entitlement to service 
connection for the cause of the veteran's death is granted.  
38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.310, 3.312 (2000).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

